Title: François Barbé-Marbois to John Adams: A Translation, 18 October 1780
From: Barbé-Marbois, François de
To: Adams, John


      
       Triplicate
       Sir
       Philadelphia, 18 October 1780
      
      I have received the letter that you did me the honor of writing on 1 March. Since then, I have learned with the greatest pleasure of your decision to take your sons with you. By following the example of their father they cannot fail to develop a sincere friendship with our nation. Please remind your little travelling companion of me, and assure him of the pleasure I will have in seeing him again, whether in my country or his.
      I have had many occasions to talk about you to your friends here. They are many, and the news they occasionally receive from you seems to please them greatly.
      The Chevalier de la Luzerne is presently in Rhode Island or perhaps on the road, returning to Philadelphia. The whole family sends its greetings. We fortunately have withstood an epidemic which has afflicted Philadelphia this fall. I was not completely spared, but I hope to escape without further damage.
      We are informed that Mr. Laurens was made prisoner and sent to England. If this news is accurate you will probably know of it before we do.
      I have the honor to be, with respectful devotion, sir, your very humble and very obedient servant,
      
       De Marbois
      
     